Citation Nr: 1045306	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  03-08 496A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a sleep disorder 
secondary to posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for joint pain, not to 
include the right hand, to include as being a manifestation of an 
undiagnosed illness or as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION


The Veteran served on active duty from June 1973 to June 1993.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a June 2000 rating decision by the St. Petersburg, Florida, 
Regional Office (RO) of the Department of Veterans Affairs (VA).  

In February 2003, and again in March 2009, the appellant provided 
testimony before Veterans Law Judges sitting at the RO.  The 
second hearing took place after the Veteran was notified that the 
Veterans' Law Judge that conducted his first hearing had since 
left the Board.  The record also reflects that the appeal has 
been remanded on four earlier occasions by the Board for the 
purpose of obtaining additional evidence and/or to cure possible 
procedural deficiencies.  The appeal has since been returned to 
the Board for appellate review on the two issues listed above.

In a November 2008 statement, the Veteran raised a claim 
of service connection for chronic fatigue syndrome.  
However, while the Board's May 2009 decision and remand 
referred this claim to the agency of original jurisdiction 
(AOJ) for its review, it has not been adjudicated.  
Therefore, the Board does not have jurisdiction over it 
and it is once again referred to the AOJ for appropriate 
action.  

The claim of service connection for joint pain is addressed in 
the REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the competent and credible evidence of 
record demonstrates that the Veteran's sleep disorder was caused 
or aggravated by his service connected PTSD.


CONCLUSION OF LAW

A sleep disorder was caused or aggravated by the Veteran's 
service connected PTSD.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.310 
(2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  Given the fully favorable 
decision contained herein, the Board finds that discussion of the 
VCAA notice provided to the Veteran is unnecessary, since any 
deficiency in the timing or content of such notice would 
constitute harmless error.  To whatever extent the decision of 
the United States Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as a disability rating and 
effective date, the Board finds that the RO will address any 
applicable downstream issues when effectuating the award and 
therefore any failure to provide this notice at this junction 
cannot prejudice the claimant because he will be free to appeal 
any unfavorable finding by the RO regarding the disability rating 
and effective date.

The Claim

The Veteran contends that he has a sleep disorder due to his 
service connected PTSD.  It is also requested that the Veteran be 
afforded the benefit of the doubt. 

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a 
condition noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after service 
is required for service connection.  38 C.F.R. § 3.303(b).  In 
addition, service connection may also be granted on the basis of 
a post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted where disability is 
proximately due to or the result of already service-connected 
disability.  38 C.F.R. § 3.310.  Compensation is payable when 
service-connected disability has aggravated a non-service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  The requirement of a current disability is "satisfied 
when a claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of that 
claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a claim 
based on aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated that 
the purpose of the regulation was merely to apply the Court's 
ruling in Allen, it was made clear in the comments to the 
regulation that the changes were intended to place a burden on 
the claimant to establish a pre-aggravation baseline level of 
disability for the non-service-connected disability before an 
award of service connection based on aggravation may be made.  
This had not been VA's practice, which suggests the possibility 
that the recent change amounts to a substantive change in the 
regulation.  For this reason, and because the Veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before the 
change, which is more favorable to the claimant.

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board 
has been charged with the duty to assess the credibility and 
weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. 
West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that 
in adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board 
is free to favor one medical opinion over another, provided it 
offers an adequate basis for doing so.  Evans v. West, 
12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

With the above criteria in mind, the Board notes that the Veteran 
is service connected for PTSD.  See August 2010 rating decision.  
Moreover, a review of the record on appeal shows that the 
Veteran's sleep disorders have been variously diagnosed as 
insomnia and obstructive sleep apnea.  See VA treatment records 
dated in September 1998 and May 2007.

As to whether the Veteran's service connected PTSD caused or 
aggravated his sleep disorders, the September 2006 respiratory 
disease VA examiner, after a review of the record on appeal and 
an examination of the claimant, opined that the claimant's 
insomnia was probably secondary to his psychiatric disorder.  
Thereafter, the October 2009 PTSD VA examiner, after a review of 
the record on appeal and an examination of the claimant, opined 
that the claimant's sleep problems are most likely caused by or 
are a result of his service connected PTSD and not another 
separate or distinct sleep disorder.  While the September 2006 
PTSD VA examiner appeared to be uncertain as to whether or not 
the Veteran had a current sleep disorder, neither this VA 
examiner nor any other medical record found in the claims files 
directly contradict the September 2006 respiratory examiner's and 
the October 2009 PTSD examiner's medical opinions regarding his 
sleep disorder being related to his psychiatric disorder.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only 
consider independent medical evidence to support its findings and 
is not permitted to base decisions on its own unsubstantiated 
medical conclusions). 

Therefore, the Board finds that the preponderance of the 
competent and credible evidence of record demonstrates that the 
Veteran was diagnosed with a sleep disorder during the pendency 
of the appeal and this sleep disorder was caused or aggravated by 
his service connected PTSD.  Under such circumstances, and 
granting the Veteran the benefit of any doubt in this matter, the 
Board concludes that service connection for a sleep disorder is 
warranted on a secondary basis.  38 U.S.C.A. §§ 1110, 1131, 5107; 
38 C.F.R. §§ 3.102, 3.310; Gilbert v. Derwinski, 1 Vet. App. 49, 
56 (1990); Allen, supra.


ORDER

Service connection for a sleep disorder is granted. 


REMAND

As to the claim of service connection for joint pain, the Board 
notes that following the issuance of the most recent August 2010 
supplemental statement of the case the Veteran filed with the AOJ 
addition evidence in support of his appeal. This evidence 
included a medical record from King Fahd Medical Complex, 
statements from men he served with will on active duty, medical 
treatise evidence, and a statement from his employer as well as 
sick leave slips with supporting medical evidence from his 
employer.  

Tellingly, the Board finds that at least some of this evidence is 
additional pertinent evidence because it is not duplicative of 
evidence already found in the claims files and it relates to the 
Veteran's claim of service connection for joint pain.  Therefore, 
because this evidence was not accompanied by a waiver of AOJ 
review, the Board finds that a remand is required for the AOJ to 
readjudicate this claim in light of this additional evidence and 
to thereafter issue a supplemental statement of the case.  See 38 
C.F.R. § 19.31 (2010) (a supplemental statement of the case will 
be furnished to the veteran when additional pertinent evidence is 
received after a statement of the case has been issued); 
38 C.F.R. § 20.1304(c) (2010). 

Next, the Board notes that the Veteran has repeatedly notified VA 
that medical records that would support his claim are found at 
the King Fahd Medical Complex in Dhahran, Saudi Arabia and at the 
97th General Hospital in Germany.  He also reported that he was 
hospitalized at the first facility from approximately October 
1990 to November 1990 and at the second facility in February 
1991.  

Tellingly, the record shows that in March 2002 the Board remanded 
this claim to, among other things, request these records.  
However, while the record shows that in April 2007 the AOJ sent a 
request to the National Personnel Records Center (NPRC) for the 
Veteran's 97th General Hospital clinical records, it does not 
show that NPRC ever replied to the April 2007 record request.  
Similarly, while the Veteran on several occasions provided VA 
with the same copy of a single treatment record from King Fahd 
Medical Complex, it does not show that the AOJ ever requested his 
King Fahd Medical Complex records.  

Therefore, the Board finds that another remand is required to 
attempt to obtain these records.  See 38 U.S.C.A. § 5103(b) (West 
2002); Stegall v. West, 11 Vet. App. 268 (1998) (holding that 
where the remand orders of the Board are not satisfied, the Board 
itself errs in failing to ensure compliance); Ivey v. Derwinski, 
2 Vet. App. 320, 323 (1992) (holding that when reference is made 
to pertinent medical records, VA is on notice of their existence 
and has a duty to assist the veteran to attempt to obtain them).  
In conducting the search for these records, the AOJ should be 
mindful of the fact that because these are Federal records 
efforts to obtain the requested records should be ended only if 
it is concluded that the records sought do not exist or that 
further efforts to obtain those records would be futile.  See 
38 U.S.C.A. § 5103(b).

The May 2009 remand notified the Veteran that from the existing 
record it is unclear which joints he is seeking service 
connection and asked the AOJ to obtain clarification as to this 
question.  While in June 2009 the AOJ contact the Veteran to 
obtain an answer to this question, no reply was forthcoming.  
Therefore, while the appeal is in remand status, the AOJ should 
once again attempt to obtain from the Veteran some guidance as to 
which joints he is asking that service connection be granted.  
See 38 C.F.R. § 19.9 (2010).  

In this regard, the Veteran should also be advised that a review 
of his statements in support of claim and hearing testimony as 
well as his statements to the October 2009 VA examiners reveals 
that he is claiming that the joints that are causing him problems 
and which he is now seeking service connection are his elbows and 
those in his feet.  Therefore, if he does not reply to the AOJ's 
letter, the Board will re-characterize the appeal so as to limit 
his claim to the elbow joints and the joints of the feet.  See 
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (holding that 
"the duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the purtative evidence.").  The Board's 
decision to limit the issue to the elbow joints and the joints of 
the feet is further supported by the fact that the Veteran is 
already service connection for his right knee, lumbar spine, the 
right first metacarpal joint, cervical spine, and thoracic spine 
and he was previously denied service connection for carpal tunnel 
syndrome, residuals of thumb fractures, and the right hand.  

Lastly, if while the appeal is in remand status the Veteran 
identifies joints other than those for which he is already 
service connected (i.e., the right knee, lumbar spine, the right 
first metacarpal joint, cervical spine, and thoracic spine) or 
those for which he was already denied service connection (i.e., 
wrist, thumbs, and right hand) as being the joints he is having 
pain in due to the undiagnosed illness and/or PTSD, the claimant 
should be provided with a VA examination to ascertain the origins 
of that pain.   See 38 U.S.C.A. § 5103A(d); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Accordingly, this issue is REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC should contact the Veteran 
and his representative and ask for 
additional information with respect to his 
claim involving "joint pain."  
Specifically, the Veteran should specify 
which joints he is asking that service 
connection be granted.  The Veteran should 
also be informed that if he does not 
reply with the requested information, 
given the information found in the 
record, VA will treat his claim as a 
claim of service connection for joint 
pain of the elbows and feet only.  All 
information obtained from the appellant 
should be included in the claims folders.

2.  The RO/AMC should obtain and associate 
with the claims files all of the Veteran's 
medical records, including all clinical 
records, from the King Fahd Medical Complex 
in Dhahran, Saudi Arabia dated from October 
1990 to November 1990 and from the 97th 
General Hospital in Germany dated in 
February 1991.  Efforts to obtain the 
requested records should be ended only if 
it is concluded that the records sought do 
not exist or that further efforts to obtain 
those records would be futile.  All actions 
to obtain the requested records should be 
documented fully in the claims files.  
Because these are Federal records, if they 
cannot be located or no such records exist, 
a memorandum of unavailability must be 
associated with the claims files and the 
Veteran should be provided with a copy of 
that memorandum.

3.  If while the appeal is in remand status 
the Veteran identifies joints other than 
those for which he is already service 
connected (i.e., the right knee, lumbar 
spine, the right first metacarpal joint, 
cervical spine, and thoracic spine) or 
those for which he was already denied 
service connection (i.e., wrist, thumbs, 
and right hand), as being the joints he is 
having pain in due to the undiagnosed 
illness and/or PTSD, the RO/AMC should 
arrange for him to have a VA examination.  
The claims folders are to be provided to 
the examiner for review in conjunction with 
the examination and the examiner should 
note in his examination report that he had 
reviewed these records.  All indicated 
tests and studies should be accomplished 
and all clinical findings should be 
reported in detail.  Based on a review of 
the claims folders and the examination of 
the Veteran, the examiner should provide 
answers to the following questions as to 
each joint identified by the Veteran:

a.  Are any of complained of symptoms 
associated with a known clinical 
diagnosis?  

b.  If the symptoms are associated 
with a known clinical diagnosis, for 
each diagnosed disorder address 
whether it is at least as likely as 
not that: 
(1) the disorder had its onset 
during his military service, 
(2) the disorder was caused by an 
incident that occurred during his 
period of military service, to 
include service in the Southwest 
Asia theater of operations during 
the Gulf War, 
(3) if the diagnosis includes 
arthritis, whether the disorder 
manifested itself to a 
compensable degree in the first 
post-service year,
(4) the disorder was caused by 
his service connected PTSD; or 
(5) the disorder was aggravated 
by his service connected PTSD?

c.  If the symptoms cannot be 
associated with a known clinical 
diagnosis, specify whether the Veteran 
has objective indications of a chronic 
disability resulting from an illness 
manifested by joint pain, as 
established by history, physical 
examination, and laboratory tests, 
that have either: 
      (1) existed for 6 months or more, 
or 
(2) exhibited intermittent 
episodes of improvement and 
worsening over a 6-month period?  

If the examiner cannot offer an 
opinion that fact must be noted and an 
explanation provided why the opinion 
cannot be provided.  If further 
specialty studies are necessary they 
must be provided.

Note 1:  In providing answers to the above 
questions, the examiner is advised that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is medically 
sound to find in favor of causation as to 
find against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

Note 2:  In providing answers to the above 
questions, the examiner is advised that the 
term aggravation is defined for legal 
purposes as a chronic worsening of the 
underlying condition, as opposed to a 
temporary flare-up of symptoms.  

Note 3:  In providing answers to the above 
questions, if the examiner concludes 
that the Veteran's joint pain was 
aggravated by his service connected 
PTSD, the examiner should provide a base-
line as to the severity of the joint pain 
before being aggravated by his service 
connected PTSD.

4.  After undertaking the above 
development, the RO/AMC should provide the 
Veteran with updated VCAA notice in 
accordance with the Court's holding in 
Dingess, supra; 38 U.S.C.A. §§ 5103, 5103A; 
and 38 C.F.R. § 3.159 which notice 
includes, among other things, notice of 
38 C.F.R. §§ 3.310, 3.317. 

5.  Thereafter, the RO/AMC should 
readjudicate the claim.

If the Veteran and/or his 
representative did not reply to 
the above request to specify which 
joints he is asking that service 
connection be granted, the RO/AMC 
should limit its readjudication to the 
elbow joints and the joints of the 
feet.  

If the Veteran and/or 
representative replied to the 
above request to specify which joints 
he is asking that service connection 
be granted, the RO/AMC's 
readjudication should conform to the 
specific joints they identified 
provided they are not a joint which 
has already been service connected or 
a joint which VA has previously denied 
service connection.

6.  If any of the benefits sought on appeal 
remain denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence received and any evidence not 
received since the August 2010 SSOC, and 
all applicable laws and regulations 
considered pertinent to the issues 
currently on appeal including 38 C.F.R. 
§§ 3.310, 3.317.  A reasonable period of 
time should be allowed for response before 
the appeal is returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


